DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amended claims filed April 25, 2022 includes a correction to claim 12, thus claim 12 objection is withdrawn, and the amended claims further include an added limitation to claims 1, 14, & 20. 
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are not persuasive based on the current rejection of record with the combination of Kim and Guen the amended claim limitation is met, as it would have been an obvious modification to have “a protecting piece”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 8-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018043890 A1, machine translation provide in this office action) in view of Zhuang (CN 105609882 A, machine translation provide with this office action) and Minhyung Guen (US 20170098808 A1).
Regarding claim 1, Kim discloses a secondary battery (Fig. 3), comprising an electrode assembly (102(101)), a case (30) and a cap assembly (Fig. 3);
the case (30) having an accommodating cavity (Fig. 3 shows 30 as a “U” shape with an accommodating cavity), the accommodating cavity having an opening (31), and the electrode assembly (102(101)) being accommodated in the accommodating cavity (Fig. 3 shows 102(101) housed in the accommodating cavity of 30);
the electrode assembly (102(101)) comprising electrode units (101, 102); 
the cap assembly (Fig. 3) comprising a cap plate (40) and a vent piece (411), the cap plate (40) being connected with the case (30) and positioned at a side of the electrode assembly (102(101), Fig. 3);
the cap plate (40) being provided with a through-hole (41), the vent piece (411) being connected with the cap plate (40) and covering the through-hole (41);
the cap plate (40) having a first inner surface (first inner surface of 40) at a side close to the electrode assembly (102(101), Fig. 3 shows first inner surface of 40 on side close to 102(101)), the vent piece (411) having a second inner surface (second inner surface of 411) at a side close to the electrode assembly (102(101), Fig. 3 shows second inner surface of 411 on side close to 102(101)), and the second inner surface (second inner surface of 411) being positioned at a side of the first inner surface away from the electrode assembly (102(101), annotated Fig. 6); and

    PNG
    media_image1.png
    492
    666
    media_image1.png
    Greyscale

Kim does not teach the electrode assembly comprising electrode units, and the electrode units being stacked in an axial direction of the accommodating cavity; the cap assembly comprising a cap plate and a vent piece, the cap plate being connected with the case and positioned at a side of the electrode assembly in the axial direction; instead, Kim teaches a single electrode unit.
Zhuang teaches an electrode assembly (multi-core stack) comprising electrode units (small core packs), and the electrode units (small core packs) being stacked in an axial (longitudinal) direction ([0013], Figs. 5 & 6).
Kim and Zhuang are analogous in the field of secondary batteries because both are about large capacity batteries for electric vehicles. It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the stacking of the electrode units of Kim to the longitudinal direction stacking of Zhuang in order to fully utilize installation space ([0013]).	
Kim does not disclose the cap assembly further comprising a protecting piece, and the protecting piece being mounted to the cap plate from outside and covering the through-hole.
Guen teaches a secondary battery that includes safety vents in distinct locations that may release internal gases when an internal pressure of the secondary battery increases, in order to reduce deterioration of secondary battery ([0008]). Guen further discloses a safety vent (140) may include a cover vent (141) and a vent plate (142, [0055]-[0057]).
Kim and Guen are analogous in the field of secondary batteries because both are about large capacity batteries. It would have been obvious to one of ordinary skill in the art before the effective filing date to add a vent cover of Guen to the cover the through-hole from outside of the cap assembly of Kim, in order to seal the opening ([0058] of Guen), which meets the amended claim limitation. 
Regarding claim 7, Kim further discloses the secondary battery according to claim 1, wherein the second inner surface (second inner surface of 411) is parallel to the first inner surface (first inner surface of 40, see annotated Fig. 6 of parallel surfaces).
Regarding claim 8, Kim discloses the secondary battery according to claim 1, wherein the cap plate (40) is further provided with a third groove (top part of 41), the third groove (top part of 41) is provided at a side of the cap plate (40) away from the electrode assembly (10, Fig. 5), and the third groove (top part of 41) is disposed along a periphery of the through-hole (41, Fig. 5); the vent piece (42) is provided in the third groove (top part of 41).
Regarding claim 9, Kim further discloses the secondary battery according to claim 1, wherein the secondary battery further comprises an insulating member (insulating plate, 20), the insulating member (20) is provided at the side of the cap plate (40) close to the electrode assembly (102(101), Fig. 3 shows 20 between 40 and 102(101)) and connected with the cap plate (40, Fig. 3 shows 20 connected to 40); a first gap (G1 + solid dark-lined box of annotated Fig. 6) is kept between the vent piece (411) and the insulating member (20, see annotated Fig. 6 regarding first gap).
Regarding claim 10, Kim further discloses the secondary battery according to claim 9, wherein the insulating member (20) has a third inner surface (third inner surface of 20) at a side close to the electrode assembly (102(101)), and does not teach smoothness of the third inner surface that is smaller than or equal to 0.5 mm.
However, according to the figures, the inner surface is substantially flat.
Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.04.
Therefore, it would have been obvious to one ordinarily skilled in the art to have a flatness of the third inner surface that is smaller than or equal to 0.5 mm based on the teachings of insulating plate from Kim. 
Regarding claim 11, Kim further discloses the secondary battery according to claim 9, wherein a second gap (G1) is kept between the insulating member (20) and the first inner surface (first inner surface of 40, see annotated Fig. 6 regarding G1).
Regarding claim 12, Kim further discloses the secondary battery according to claim 1, wherein the electrode unit (101 or 102) is a flat structure and has a wide surface (largest surface of 101 or 102 before it curves, Fig. 5) and a narrow surface (smallest surface at the curvature of 101 or 102);
Kim does not teach the wide surface is disposed to face the first inner surface, the second inner surface and the third inner surface in the axial direction.
Zhuang teaches an electrode assembly (multi-core stack, 501) comprising electrode units (small core packs, 401), and the electrode units (401) being stacked in an axial (longitudinal) direction ([0013], Figs. 5 & 6).  Zhuang further discloses the electrode unit (401) is a flat structure and has a wide surface (largest surface of 401 before it curves, Fig. 4) and a narrow surface (smallest surface at the curvature of 401, Fig. 6); wide surface (largest surface of 401, before it curves) is disposed to face the first inner surface (bottom side of 106) in the axial (longitudinal) direction ([0013], Figs. 6 regarding wide surface facing the bottom side of 106).
Kim and Zhuang are analogous in the field of secondary batteries because both are about large capacity batteries for electric vehicles. It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the stacking of the electrode units of Kim to the longitudinal direction stacking of Zhuang in order to fully utilize installation space ([0013]).
Regarding claim 13, Kim further discloses the secondary battery according to claim 12, wherein the narrow surface (smallest surface at the curvature of 401) is in the shape of arc (Fig. 4 shows shape of the narrow surface).
Regarding claim 14, Kim discloses a battery module, comprising secondary batteries arranged sequentially ([0007] regarding secondary battery module including secondary battery cells…neighboring cells);
each secondary battery (Fig. 3), comprising an electrode assembly (102(101)), a case (30) and a cap assembly (Fig. 3);
the case (30) having an accommodating cavity (Fig. 3 shows 30 as a “U” shape with an accommodating cavity), the accommodating cavity having an opening (31), and the electrode assembly (102(101)) being accommodated in the accommodating cavity (Fig. 3 shows 102(101) housed in the accommodating cavity of 30);
the electrode assembly (102(101)) comprising electrode units (101, 102);
the cap assembly (Fig. 3) comprising a cap plate (40) and a vent piece (411), the cap plate (40) being connected with the case (30) and positioned at a side of the electrode assembly (102(101), Fig. 3);
the cap plate (40) being provided with a through-hole (41), the vent piece (411) being connected with the cap plate (40) and covering the through-hole (41);
the cap plate (40) having a first inner surface (first inner surface of 40) at a side close to the electrode assembly (102(101), Fig. 3 shows first inner surface of 40 on side close to 102(101)), the vent piece (411) having a second inner surface (second inner surface of 411) at a side close to the electrode assembly (102(101), Fig. 3 shows second inner surface of 411 on side close to 102(101)), and the second inner surface (second inner surface of 411) being positioned at a side of the first inner surface away from the electrode assembly (102(101), annotated Fig. 6); and
Kim does not teach the electrode assembly comprising electrode units, and the electrode units being stacked in an axial direction of the accommodating cavity; the cap assembly comprising a cap plate and a vent piece, the cap plate being connected with the case and positioned at a side of the electrode assembly in the axial direction; an arrange direction of the secondary batteries being perpendicular to the axial direction.
Zhuang teaches an electrode assembly (multi-core stack) comprising electrode units (small core packs), and the electrode units (small core packs) being stacked in an axial (longitudinal) direction ([0013], Figs. 5 & 6) and energy storage devices can have a parallel ([0005]) or series connection ([0006]).
Kim and Zhuang are analogous in the field of secondary batteries because both are about large capacity batteries for electric vehicles. It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the stacking of the electrode units of Kim to the longitudinal direction stacking of Zhuang, in order to fully utilize installation space ([0013]). It would have also been obvious to one ordinarily skilled in the art to arrange the direction of the secondary batteries of Kim to be perpendicular to the longitudinal direction of Zhuang, in order to manufacture energy storage devices with large monomer capacity ([0006]). 
Kim does not disclose the cap assembly further comprising a protecting piece, and the protecting piece being mounted to the cap plate from outside and covering the through-hole.
Guen teaches a secondary battery that includes safety vents in distinct locations that may release internal gases when an internal pressure of the secondary battery increases, in order to reduce deterioration of secondary battery ([0008]). Guen further discloses a safety vent (140) may include a cover vent (141) and a vent plate (142, [0055]-[0057]).
Kim and Guen are analogous in the field of secondary batteries because both are about large capacity batteries. It would have been obvious to one of ordinary skill in the art before the effective filing date to add a vent cover of Guen to the cover the through-hole from outside of the cap assembly of Kim, in order to seal the opening ([0058] of Guen), which meets the amended claim limitation. 
Regarding claim 18, Kim further discloses the battery module according to claim 14, wherein the secondary battery further comprises an insulating member (20), the insulating member (20) is provided at the side of the cap plate (40) close to the electrode assembly (102(101), Fig. 3 shows 20 between 40 and 102(101)) and connected with the cap plate (40, Fig. 3 shows 20 connected to 40); a first gap (G1 + solid dark-lined box of annotated Fig. 6) is kept between the vent piece (411) and the insulating member (20, see annotated Fig. 6 regarding gap).
Regarding claim 20, Kim discloses an electric vehicle ([0002]), comprising a battery module, the battery module comprising secondary batteries arranged sequentially ([0007] regarding secondary battery module including secondary battery cells…neighboring cells);
each secondary battery (Fig. 3) comprising an electrode assembly (102(101)), a case (30) and a cap assembly (Fig. 3); 
the case (30) having an accommodating cavity (Fig. 3 shows 30 as a “U” shape with an accommodating cavity), the accommodating cavity having an opening (31), and the electrode assembly (102(101)) being accommodated in the accommodating cavity (Fig. 3 shows 102(101) housed in the accommodating cavity of 30);
the electrode assembly (102(101)) comprising electrode units (101, 102);
the cap assembly (Fig. 3) comprising a cap plate (40) and a vent piece (411), the cap plate (40) being connected with the case (30) and positioned at a side of the electrode assembly (102(101), Fig. 3);
the cap plate (40) being provided with a through-hole (41), the vent piece (411) being connected with the cap plate (40) and covering the through-hole (41);
the cap plate (40) having a first inner surface (first inner surface of 40) at a side close to the electrode assembly (102(101), Fig. 3 shows first inner surface of 40 on side close to 102(101)), the vent piece (411) having a second inner surface (second inner surface of 411) at a side close to the electrode assembly (102(101), Fig. 3 shows second inner surface of 411 on side close to 102(101)), and the second inner surface (second inner surface of 411) being positioned adjacent the first inner surface away from the electrode assembly (102(101), annotated Fig. 6); and
Kim does not teach the electrode assembly comprising electrode units, and the electrode units being stacked in an axial direction of the accommodating cavity; the cap assembly comprising a cap plate and a vent piece, the cap plate being connected with the case and positioned at a side of the electrode assembly in the axial direction; an arrange direction of the secondary batteries being perpendicular to the axial direction.
Zhuang teaches an electrode assembly (multi-core stack) comprising electrode units (small core packs), and the electrode units (small core packs) being stacked in an axial (longitudinal) direction ([0013], Figs. 5 & 6) and energy storage devices can have a parallel ([0005]) or series connection ([0006]).
Kim and Zhuang are analogous in the field of secondary batteries because both are about large capacity batteries for electric vehicles. It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the stacking of the electrode units of Kim to the longitudinal direction stacking of Zhuang, in order to fully utilize installation space ([0013]). It would have also been obvious to one ordinarily skilled in the art to arrange the direction of the secondary batteries of Kim to be perpendicular to the longitudinal direction of Zhuang, in order to manufacture energy storage devices with large monomer capacity ([0006]). 
Kim does not disclose the cap assembly further comprising a protecting piece, and the protecting piece being mounted to the cap plate from outside and covering the through-hole.
Guen teaches a secondary battery that includes safety vents in distinct locations that may release internal gases when an internal pressure of the secondary battery increases, in order to reduce deterioration of secondary battery ([0008]). Guen further discloses a safety vent (140) may include a cover vent (141) and a vent plate (142, [0055]-[0057]).
Kim and Guen are analogous in the field of secondary batteries because both are about large capacity batteries. It would have been obvious to one of ordinary skill in the art before the effective filing date to add a vent cover of Guen to the cover the through-hole from outside of the cap assembly of Kim, in order to seal the opening ([0058] of Guen), which meets the amended claim limitation. 
Claims 2-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018043890 A1, machine translation provide in this office action) in view of Zhuang (CN 105609882 A, machine translation provide in this office action) and Minhyung Guen (US 20170098808 A1) as applied to claims 1 and 14 above, and further in view of Lee et al. (US 20120214029 A1, referenced in IDS filed on December 14, 2020).
Regarding claim 2, modified Kim discloses the secondary battery according to claim 1, but does not teach the cap plate is further provided with a first groove, the first groove extends from the first inner surface in a direction away from the electrode assembly, and the first groove is disposed along a periphery of the through-hole; the vent piece is provided in the first groove, and a depth of the first groove is larger than a thickness of the vent piece.
Lee discloses wherein the cap plate (40) is further provided with a first groove (41b, second step), the first groove (41b) extends from the first inner surface (first inner surface of 40) in a direction away from the electrode assembly (10, Fig. 5), and the first groove (41b) is disposed along a periphery of the through-hole (41, exhaust hole; Fig. 5 shows 41b along the 41 periphery);
the vent piece (42, vent member) is provided in the first groove (41b), and a depth of the first groove (41b) is larger than a thickness (the thickness is measured between the first inner surface of 40 and the outer surface of 42) of the vent piece (42).
 Kim and Lee are analogous in the field of secondary batteries wherein both teach vent piece with through-hole. Figs. 3 and 5 of Lee are very similar with step formed in Fig. 3 is inversed in Fig. 5. Fig. 3 of Lee is very similar to annotated Fig. 6 of Kim (see above), in which case it will be a matter of simple substitution of through-hole shape (one known element) to obtain to support the vent piece in the through-hole (predictable results). See MPEP §2143
Therefore, it would have been obvious to one ordinarily skilled in the art to modify the cap plate of Kim with the cap plate of Lee that is provided with a first groove, in order to support the vent piece with the upper end of the second step ([00014]).  
Regarding claim 3, modified Kim discloses the secondary battery according to claim 1, and per the modification in view of Lee, discloses the secondary battery (101) according to claim 2, wherein the cap plate (40) is further provided with a second groove (41a, first step), the second groove (41a) extends from the first inner surface (first inner surface of 40) along the direction away from the electrode assembly (10, Fig. 5), and the second groove (41a) is disposed along a periphery of the first groove (41b, Fig. 5);
the depth of the first groove (41b, the depth of 41b is measured between the first inner surface of 40 and the outer surface of 42) is larger than a depth of the second groove (41a, the depth of 41a is measured between the first inner surface of 40 and the second inner surface of 42).
Regarding claim 4, modified Kim further discloses the secondary battery according to claim 3, but does not teach wherein the depth of the second groove is 0.2 mm-0.8 mm. 
However, Lee discloses the secondary battery (101) according to claim 3 (see Fig. 3 of Lee is similar to annotated Fig. 6 of Kim), but does not teach wherein the depth of the second groove is 0.2 mm-0.8 mm. 
Kim and Lee are analogous in the field of secondary batteries wherein both teach a cap plate with a first groove and a second grove. 
Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Therefore, it would have been obvious to one ordinarily skilled in the art to have a depth of the second groove (41a) is 0.2 mm-0.8 mm based on the teachings of cap plate (40, [0010] and [0049]) from Lee.
Regarding claim 5, modified Kim discloses the secondary battery (101) according to claim 3, and per the modification in view of Lee, wherein the first groove (41b) and the second groove (41a) form a step surface (Fig. 5 shows step surface between 41b and 41a), the step surface (Fig. 5) is flush with the second inner surface (second inner surface of 42, Fig. 5 shows the step surface is flush with second inner surface of 42).
Regarding claim 6, modified Kim discloses the secondary battery according to claim 5, and per the modification in view of Lee, wherein the vent piece (42) is welded (welded portion 45) with a side wall of the first groove (41b) by laser ([0066], Fig. 5).
Regarding claim 15, modified Kim discloses the battery module according to claim 14, but does not teach the cap plate is further provided with a first groove, the first groove extends from the first inner surface in a direction away from the electrode assembly, and the first groove is disposed along a periphery of the through-hole;
the vent piece is provided in the first groove, and a depth of the first groove is larger than a thickness of the vent piece. 
However, Lee discloses wherein the cap plate (40) is further provided with a first groove (41b, second step), the first groove (41b) extends from the first inner surface (first inner surface of 40) in a direction away from the electrode assembly (10, Fig. 5), and the first groove (41b) is disposed along a periphery of the through-hole (41, exhaust hole; Fig. 5 shows 41b along the 41 periphery);
the vent piece (42, vent member) is provided in the first groove (41b), and a depth of the first groove (41b) is larger than a thickness (the thickness is measured between the first inner surface of 40 and the outer surface of 42) of the vent piece (42).
 Kim and Lee are analogous in the field of secondary batteries wherein both teach vent piece with through-hole. Figs. 3 and 5 of Lee are very similar with step formed in Fig. 3 is inversed in Fig. 5. Fig. 3 of Lee is very similar to annotated Fig. 6 of Kim (see above), in which case it will be a matter of simple substitution of through-hole shape (one known element) to obtain to support the vent piece in the through-hole (predictable results). See MPEP §2143
Therefore, it would have been obvious to one ordinarily skilled in the art to modify the cap plate of Kim with the cap plate of Lee that is provided with a first groove, in order to support the vent piece with the upper end of the second step ([00014]).  
Regarding claim 16, modified Kim discloses the secondary battery according to claim 15, and per the modification in view of Lee, discloses the battery module according to claim 15, wherein the cap plate (40) is further provided with a second groove (41a, first step), the second groove (41a) extends from the first inner surface (first inner surface of 40) along the direction away from the electrode assembly (10, Fig. 5), and the second groove (41a) is disposed along a periphery of the first groove (41b, Fig. 5);
the depth of the first groove (41b, the depth of 41b is measured between the first inner surface of 40 and the outer surface of 42) is larger than a depth of the second groove (41a, the depth of 41a is measured between the first inner surface of 40 and the second inner surface of 42).
Regarding claim 17, modified Kim discloses the secondary battery according to claim 15, and per the modification in view of Lee, discloses the battery module according to claim 16, wherein the first groove (41b) and the second groove (41a) form a step surface (Fig. 5 shows step surface between 41b and 41a), the step surface (Fig. 5) is flush with the second inner surface (second inner surface of 42, Fig. 5 shows the step surface is flush with second inner surface of 42);
the vent piece (42) is welded (welded portion 45) with a side wall of the first groove (41b) by laser ([0066], Fig. 5).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018043890 A1, machine translation provide in this office action) in view of Zhuang (CN 105609882 A, machine translation provide in this office action) and Minhyung Guen (US 20170098808 A1) as applied to claim 14 above, and further in view of Soo et al. (WO 2013168989 A1, machine translation provided in this office action).
	Regarding claim 19, modified Kim discloses the battery module according to claim 14, but does not teach the battery module further comprises two end plates and two side plates, the two end plates are respectively provided at two ends of the secondary batteries in the arrange direction of the secondary batteries, the two side plates are respectively provided at two sides of the secondary batteries, the two end plates and the two side plates are welded together to form a rectangular frame. 
	However, Soo discloses wherein the battery module (1000) further comprises two end plates (430) and two side plates (420, Fig. 4 shows the case 400 is formed from 410, 420, and 430), the two end plates (430) are respectively provided at two ends of the secondary batteries (100) in the arrange direction of the secondary batteries (100, Fig. 4), the two side plates (420) are respectively provided at two sides of the secondary batteries (100, Fig. 4), the two end plates (430) and the two side plates (420) are coupled together to form a rectangular frame (Fig. 4). Welding is a well-known method for coupling therefore, it would have been obvious to one ordinarily skilled in the art to modify the coupling of plates from Soo with welding methods.
	Kim and Soo are analogous in the field of secondary batteries because both are used for hybrid vehicles. Therefore, it would have been obvious to one ordinarily skilled in the art to add the end plates and the side plates of Soo to the battery module of Kim, in order to house the battery cells.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728